Opinion by
Turner, Associate Justice.
The plaintiff in error was convicted in the Justice’s Court of Olympia Precinct for the offense of selling beer without license, contrary to Ordinance No. 191 of the City of Olympia. On appeal to the District Court of the Second Judicial District, holding terms at Olympia, having waived a jury trial, he was, after hearing before the Judge of said Court, again convicted.
The case is brought here on writ of error, the parties waiving by stipulation, notice and assignment of errors required by the statute, and presenting to this Court for decision one question only, namely: “ Has the City of Olympia power to pass an ordinance fixing the rates of saloon or liquor licenses within its limits, in amount greater than the amount fixed by the general laws of the Territory ? ”
The general laws referred to is the act entitled “ Act in relation to Licenses,” approved November 13th, 1873, in which it. is provided that annual licenses to keep drinking houses or saloons in the several counties of the Territory shall be granted,, upon the payment into the county treasury of three hundred dollars, and the giving bond to keep such house or saloon in a-quiet, peaceable, and orderly manner. The act further provided that the County Commissioners of any county might grant li*345censes for less than three hundred dollars, where little business was done, but in no case for less than one hundred. The act further provided that all moneys collected under the act for licenses, within the corporate limits of the Town of Olympia-should be paid directly into the town treasury of said town as-a municipal fund for the use of the town.
This law constituted a limitation on the Town of Olympia by virtue of the provisions of an act to amend the charter of said! town, approved November 11th, 1873, in which it was declared that the Board of Trustees of the town should have the same-powers, within the limits of the town, as were conferred by the general law upon County Commissioners, and that licenses were-to be issued in conformity to the general laws regulating the issue of licenses throughout the Territory. The ordinance of the City of Olympia, for a violation of which the plaintiff in error was convicted, fixed the rate of license for saloons at more than three hundred dollars.
We are of the opinion that the acts in question, which were limitations upon the powers of the Town of Olympia, were repealed by the act entitled “ An Act to incorporate the City of Olympia, approved November 28,1883 ; and that the power of the city to exact the payment of the sum named, as a requisite to the right to keep a drinking house or saloon, must be governed exclusively by the provisions of the latter act.
We are also of opinion that the City of Olympia has power under the said act to require the payment of a sum greater than three hundred dollars per annum. A majority of the Court consider the exaction of the sum fixed by the city ordinance as a proper exercise of the police power conferred by the authority to-“license, regulate, or restrain drinking saloons,” &c. A minority of the Court, consisting of the Judge who renders this opinion, considers the language of the act broad enough to authorize the exaction of a license tax, and would doubt the power to demand so large a sum for a license, considered merely as a police-regulation.
However, the conclusion is the same, and the judgment of the Court below is affirmed.
We concur: S. C. Wingard, Associate Justice.
Roger S. Greene, Chief Justice.